JOHNSTONE, Judge,
concurring in part and dissenting in part:
I concur wholeheartedly in Judge Hower-ton’s opinion regarding the exclusion of the psychiatric testimony.' The difficult task of compliance with the mandates of KRS 403.340 becomes even more awesome for the trial judge without such vital information.
However, I believe that appellant’s argument regarding the testimony of Elaine Brown Yarbrough is nothing more than a cleverly disguised red herring. Unlike the circumstances in Lewis v. Lewis, Ky., 534 S.W.2d 800 (1976), there was no order of the court appointing an “investigator” pursuant to KRS 403.300 in the case sub judice. In fact, there was no order at all.
More importantly, as in Lewis, KRS 403.300 is a statute routinely used by trial courts to order the Cabinet for Human Resources (or some similar governmental agency) to conduct a “home study.” The “investigator’s report” is generally a summary of *563factual information gathered for the court. On the other hand, KRS 40B.290 forms the basis for seeking the advice of “professional personnel” in a custody case. It contains no requirement that the clerk mail a report to counsel ten days prior to a hearing. The trial judge was on firm ground in allowing the testimony of the licensed clinical social worker.